Citation Nr: 1518161	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-24 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder (to include as due to Agent Orange exposure).

2.  Entitlement to service connection for atrial fibrillation (irregular heart rate) (to include as due to Agent Orange exposure).

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Army from June 1968 to June 1970, to include service in the Republic of Vietnam (RVN).  His military occupational specialty (MOS) was Combat Engineer.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from Rating Decisions dated in October 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  While claims for service connection for skin abnormalities and testicular cancer were also denied, the Veteran has not pursued an appeal of those two claims.  

A Board videoconference hearing was held before the undersigned in November 2014.  A transcript of said hearing has been associated with the Veteran's file.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Era and is presumed to have been exposed to an herbicide agent (i.e., Agent Orange).


2.  The Veteran's diagnosed pulmonary disorders, to a severe obstructive ventilatory defect, emphysema, obstructive sleep apnea (OSA) and chronic obstructive pulmonary disease (COPD), are not related to any disease, injury, or event in service, including herbicide exposure.

3.  The Veteran's diagnosed atrial fibrillation is not related to any disease, injury, or event in service, including herbicide exposure.  

4.  The Veteran did not have chronic symptoms of hearing loss in service, or continuous symptoms after separation from service.

5.  Sensorineural hearing loss (SNHL) did not manifest to a compensable degree within one year of separation from service.

6.  Bilateral hearing loss is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a pulmonary disorder (to include a severe obstructive ventilatory defect, COPD, emphysema, and OSA) (to include as due to Agent Orange exposure) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  The criteria for service connection for atrial fibrillation (to include as due to Agent Orange exposure) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Notice letters issued in June 2011 and August 2011 (prior to the initial denial of the Veteran's claims in October 2011)  fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate his claims for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

VA's duty to assist has also been met.  The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records (STRs) are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claims have been obtained or otherwise submitted.  

In this case, VA did not provide the Veteran with a VA examination to specifically address his claimed atrial fibrillation or pulmonary disorders.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when:  (1) there is evidence of a current disability; (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  With regard to the aforementioned atrial fibrillation, COPD, and OSA-as discussed in detail below-there is neither evidence of an in-service event, injury, or disease nor an indication that the current disabilities may be related to service.  Therefore no examinations are required.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), affd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II. Applicable Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires:  (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet.App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternate method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet.App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

Neither atrial fibrillation, a severe obstructive ventilatory defect, COPD, emphysema, nor OSA are listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not for application.  Walker, 708 F.3d at 1336-38.  Finally, because SNHL is an organic disease of the nervous system, it is a chronic disease pursuant to 38 C.F.R. § 3.309(a) and the chronicity provisions of 38 C.F.R. § 3.303(b) are for application.  Id.  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (i.e., Agent Orange).  In the case of such a veteran, service connection for the asserted disorder for which such a presumption has been established will be presumed if manifested within the applicable presumptive period.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  

In this case, because the Veteran's DD Form 214 confirms that he had service in the Republic of Vietnam, his in-service exposure to herbicides is conceded.  38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii).  

Even when presumptive service connection is not appropriate, a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Though Combee concerns radiation exposure rather than herbicide exposure, it applies by extension to cases such as this one which involve herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson in reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

III. Analysis

1. Service Connection for a Pulmonary Disorder (to Include as Due to Agent Orange Exposure)

The Veteran's STRs (to include April 1968 induction and May 1970 separation examinations) are negative with respect to complaints and diagnoses of, or treatment for, a pulmonary disorder (to include a severe obstructive ventilatory defect, emphysema, COPD, and OSA).  

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S:  AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987) (pages 245-46) (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Private medical records from the University of Rochester Medical Center received in January 2012 include diagnoses of possible OSA in July 2009 and August 2009, and OSA, non-compliant with CPAP (continuous positive airway pressure) in February 2010.  

Treatment records from Dorn Veterans' Hospital, VA Medical Center (VAMC), dated from March 2012 to May 2013, received in June 2013, include diagnoses of COPD and OSA from May 2012 to February 2013.  Additionally, severe emphysema and shortness of breath were diagnosed in May 2012 and June 2012, respectively.  Finally, pulmonary function testing performed in June 2012 listed an impression of severe obstructive ventilatory defect, without significant change post-bronchodilator.  

During his November 2014 videoconference hearing, the Veteran testified that he began to take medication for his breathing problem in 2010.  (Hearing Transcript, Page 10).  He also testified that his shortness of breath began during service and had continued since that time.  (Hearing Transcript, Page 15).  

The preponderance of the above evidence reveals that the Veteran is not entitled to service connection for a pulmonary disorder (diagnosed as COPD, emphysema, and OSA, and severe obstructive ventilatory defect).  Certain Veterans (including the appellant) who served in Vietnam between January 9, 1962, and May 7, 1975, are presumed by law to have been exposed to herbicides during service.  38 U.S.C.A. § 1116.  Similarly, certain diseases are presumed by law to have been caused or aggravated by herbicide exposure.  38 U.S.C.A. § 1116 ; see also 38 C.F.R. §§ 3.307, 3.309.  In August 2010, the Secretary expanded the list of diseases subject to that presumption, to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53, 202 (August 31, 2010) (amending 38 C.F.R. § 3.309(e)).  

However, even though it is presumed that the Veteran was exposed to herbicide agents while serving in Vietnam, in order for him to be entitled to presumptive service connection on the basis of that presumed Agent Orange exposure, the record must also establish that he has a disease to which this presumption applies.  Unfortunately, neither COPD, emphysema, OSA, nor severe obstructive ventilatory defect is on the list of presumptive conditions associated with exposure to Agent Orange or other herbicides.  Rather, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), and he clearly is not.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Therefore, it cannot be presumed he has COPD, emphysema, OSA, or a severe obstructive ventilatory defect as a result of exposure to herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee, 34 F.3d at 1043-44; McCartt, 12 Vet. App. at 167.  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding chronic symptoms of a pulmonary disorder during service.  The STRs are absent any findings relating to a pulmonary disorder (to include a severe obstructive ventilatory defect, emphysema, COPD, and OSA).  Thus, they provide evidence against a finding of chronic symptoms of a pulmonary disorder during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the STRs as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The Board next finds that a pulmonary disorder (to include a severe obstructive ventilatory defect, emphysema, COPD, and OSA) was not diagnosed until over four decades subsequent to the Veteran's discharge from service (when COPD, emphysema, and OSA were diagnosed in May 2012 and a severe obstructive ventilatory defect was diagnosed one month later).  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Finally, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran has not-despite being afforded opportunities-provided either medical evidence and/or an opinion demonstrating a relationship between his current atrial fibrillation developed in service or is otherwise related to service.  While he is competent to report symptomatology (such as shortness of breath) he does not have the requisite medical expertise to provide a link between a current pulmonary disorder and service.  Indeed, a veteran is competent to report symptoms which come to him or her through senses, because this requires only personal knowledge, not medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).

The evidence is devoid of a competent medical opinion or nexus linking a current pulmonary disorder to service.  To the extent that the Veteran may claim a current pulmonary disorder is related to service, as a layperson, he is not competent to offer an opinion regarding the etiology of a pulmonary disorder under the facts in this case, where there is an absence of in-service injury or disease or even a factual basis of symptoms in service or for many years subsequent to service.  See Jandreau, 492 F.3d at 1377.  Therefore, in consideration of the foregoing, the Board concludes that the preponderance of the evidence is against the claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

2. Service Connection for Atrial Fibrillation (to Include as Due to Agent Orange Exposure)

The Veteran seeks service connection for atrial fibrillation (irregular heartbeat) due to Agent Orange exposure.  The Veteran's STRs (to include April 1968 induction and May 1970 separation examinations) are negative with respect to complaints and diagnoses of, or treatment for, a heart disorder, to include atrial fibrillation.  

Private medical records from the University of Rochester Medical Center received in January 2012 include diagnoses of atrial fibrillation (newly-diagnosed but persistent in nature) in July 2009.  Persistent, non-valvular atrial fibrillation was diagnosed in August 2009 and February 2010.  

Treatment records from the Dorn Veterans' Hospital, Columbia VAMC, dated from September 2008 to February 2012, include diagnoses of atrial fibrillation dated from December 2010 to November 2011, treated by warfarin and metoprolol.  

During his November 2014 videoconference hearing, the Veteran testified that his atrial fibrillation was first diagnosed approximately 15 years ago during routine evaluation, and that he began treatment with warfarin (Coumadin) at that time.  (Hearing Transcript, Pages 11-12).  

Here, the preponderance of the above evidence reveals that the Veteran is not entitled to service connection for atrial fibrillation.  First, he is not entitled to service connection for atrial fibrillation on a presumptive basis due to Agent Orange exposure, because atrial fibrillation is not a disease to which presumed exposure to Agent Orange applies.  See 38 C.F.R. § 3.309(e); Brock, 10 Vet. App. at 162.  Hence, it cannot be presumed he has atrial fibrillation as a result of exposure to herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Once again, the Veteran may still establish service connection with proof of actual direct causation.  See Combee, 34 F.3d at 1043-44; McCartt, 12 Vet. App. at 167.  However, the Board finds that the weight of the evidence is against finding chronic symptoms of atrial fibrillation during service.  The STRs are absent any findings of same, and hence provide evidence against a finding of chronic symptoms of atrial fibrillation during service.  See Buczynski, 24 Vet. App. at 224; Kahana, 24 Vet. App. at 438.  Also, atrial fibrillation was not diagnosed until July 2009, nearly four decades after the Veteran's discharge from service.  See Buchanan, 451 F.3d at 1336; Maxson, 230 F.3d at 1333.  Even the Veteran's November 2014 testimony that his atrial fibrillation was diagnosed in 1999 results in said diagnosis being nearly three decades after his discharge from service.  

Finally, while the Veteran is competent to report an irregular heartbeat (see Layno, 6 Vet.App. at 469) he is not competent to provide an opinion linking atrial fibrillation to service.  Barr, 21 Vet. App. at 308-10.  

The evidence is devoid of a competent medical opinion or nexus linking atrial fibrillation (irregular heartbeat) to service.  To the extent that the Veteran may claim his atrial fibrillation is related to service, he is not competent to offer such an opinion, given the absence of in-service injury or disease or even a factual basis of symptoms in service or for many years subsequent thereto.  See Jandreau, 492 F.3d at 1377.  Therefore, in consideration of the foregoing, the Board concludes that the preponderance of the evidence is against the claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

3. Service Connection for Bilateral Hearing Loss

During his April 1968 pre-induction service entrance examination, the Veteran indicated that he did not currently have, or previously had, hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
X
-10
LEFT
15
-5
-5
X
70

Upon his report of medical history, the Veteran indicated that he did not currently have, or had previously had, hearing loss.  His ears and eardrums were clinically evaluated as normal.  

During his May 1970 service separation examination, the Veteran's pure tone thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
X
LEFT
15
-5
-5
X
X

The Veteran was found to be qualified for separation.  Two years later, in May 1972, upon an ETS (expiration term of service) medical history, the Veteran indicated that he did not currently have, or previously had, hearing loss.  No audiometric data are associated with the May 1972 history.  

The Veteran attended a VA audiology evaluation in August 2011.  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
15
LEFT
40
30
30
35
35

The average decibel loss was 18 decibels in the right ear and 32 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 90 percent in the left ear.  The audiologist diagnosed SNHL in the right ear, in the frequency range of 6000 Hertz or higher.  Such does not establish a current hearing loss "disability" in the right ear for VA purposes in accordance with 38 C.F.R. § 3.385.  However, for the left ear, the audiologist diagnosed SNHL in the frequency range of 500 to 4000 Hertz.  This does meet the threshold criteria for establishing a current hearing loss "disability" for VA purposes in accordance with 38 C.F.R. § 3.385.  

The examiner concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event during service.  She opined that the evidence indicated evidence of normal hearing during entrance and separation examinations, with no significant worsening during service.  Citing an Institute of Medicine Committee publication, she found that that effects of hazardous noise exposure is present at the time of injury, and that "a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  

During his November 2014 Board videoconference hearing, the Veteran testified that during his service in Vietnam as a combat engineer, he experienced a constant round of mortar firings which affected his hearing, and that he wore hearing protection most of the time.  (Hearing Transcript, Pages 3-5).  He also testified that he was diagnosed with hearing loss approximately 15 years previously.  (Hearing Transcript, Page 7).  Finally, he testified that at no point did a physician link his hearing loss to service.  (Hearing Transcript, Page 9).  

The Veteran basically contends that he has incurred hearing loss due to in-service acoustic trauma (specifically, exposure to mortar fire).  The Veteran's lay statements regarding acoustic trauma are competent and credible.  Considering such, as well as his MOS of Combat Engineer, resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to the reported acoustic trauma in service.

The Board finds that the evidence shows that symptoms of SNHL were not chronic in service or continuous after service separation.  STRs are silent for complaints, treatment or diagnoses of hearing loss.  The May 1970 audiometric findings at separation did not show a hearing loss disability for VA purposes, and no hearing loss disability was noted by the examiner at that time.  

The Board further finds that the weight of the evidence demonstrates that symptoms of hearing loss did not manifest to a compensable degree within one year of service separation.  To that end, the May 1972 ETS history shows that the Veteran reported no current or previous hearing loss.  Notably, the Veteran testified in November 2014 that he was not diagnosed with hearing loss until approximately 1999.  

The Board finds that the weight of the evidence demonstrates that SNHL is not related to active service.  As indicated, the VA audiologist concluded that the Veteran's current hearing loss was not related to service, but rather had its onset many years subsequent to service separation.

The Veteran is competent to report symptoms of hearing loss that he may have experienced at any time.  See Layno, 6 Vet. App. at 469.  And, as a layperson, he is competent in some cases to provide an opinion as to the etiology of a disorder.  Jandreau, 492 F.3d at 1377.  However, the Veteran's opinion is less probative than the opinion provided by the VA examiner, who has training and expertise that the Veteran is not shown to have.  As such, the Board finds that the August 2011 VA audiology examination provides the most probative evidence of record with respect to the etiology of the Veteran's current hearing loss.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The Board finds that this evidence is persuasive and has great probative weight.  The medical reports and opinions are detailed, provided a rationale for the opinions, and cited to the facts which supported the opinion.  

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for a pulmonary disorder (to include as due to Agent Orange exposure) is denied.

Service connection for atrial fibrillation (irregular heart rate) (to include as due to Agent Orange exposure) is denied.

Service connection for bilateral hearing loss is denied.  




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


